Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 15-17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi (US 2012/0195224) in view of Hochwald (US 2010/0329370) and Calzolari (US 2020/0412417).
Regarding claims 1 and 15, Kazmi describes a method/apparatus for wireless communications at a user equipment (UE), comprising:
[a processor; memory coupled with the processor; and instruction stored in the memory and executable by the processor to casue the apparatus to:]
receiving, over a time period, a plurality of reference signals at a antenna of the UE (para. 33, UE receives a set of control signals in the downlink direction from cellular network, the determination of such successful receipt is designated by a time period, para. 46);
estimating a measure of a reception quality imbalance between the reception for each subset of a plurality of subsets of the time period based at least part on receiving the plurality of reference signals (fig. 4 #403 & 405 & para. 76, UE estimates received signal quality for each control signal in set of control signals received (mapping each control signal = 1 subset, & the set = plurality of subsets)  + determines which control signals are more reliability received (imbalance between the receptions), the determination of such successful receipts is designated by a time period, para. 46);
determining, for the time period, a measure of a transmission quality imbalance between the plurality of antennas based at least in part on estimating the measure of the reception quality imbalance (abstract & fig. 4 #407 & para. 76, using the different received signal qualities, determining parameters for controlling uplink transmit diversity operation using at least 2 uplink transmit antennas);
Kazmi describes: determining a transmit diversity scheme for the plurality of antennas based at least in part on the measure of the transmission quality imbalance fig. 4 #409 & (para. 76, applying the parameters to specify control of uplink transmit diversity, which equals to a transmit diversity scheme, see para. 10), but fails to further explicitly describe:
wherein each respective measure of the reception quality imbalance comprises a respective difference in signal quality between at least two of the plurality of the antennas, and
determining a transmit diversity scheme for the plurality of antennas based at least in part on an average of the respective differences in signal quality over the plurality of subsets of the time period.
Calzolari also describes use of antenna switching diversity (title), further describing:
wherein each respective measure of the reception quality imbalance comprises a respective difference in signal quality between at least two of the plurality of the antennas (para. 16, UE may compare a difference in RSRP values for two antennas to the static threshold and may switch active antennas if the difference is greater than or equal to the static threshold (e.g., where the active antenna's RSRP is significantly less (threshold-wise) than the RSRP for another antenna of the UE) (para. 16));
determining a transmit diversity scheme for the plurality of antennas based at least in part on an average of the respective differences in signal quality over the plurality of subsets of the time period to determine the current communication measurement for that periodic time period (para. 54, UE 115-a may measure the current communication measurement throughout the 640 ms period and may average the measurements).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the measure of reception quality imbalance of Kazmi to be based on at least 2 antennas to a static threshold & transmit diversity scheme is based in part on an average of respective differences in signal over a timer period as in Calzolari.
The motivation for combining the teachings is that this allows UE to support reliable transmissions in the wireless communication system (Calzolari para. 3).
Kazmi already describe UE receiving control signals for estimation & determination, yet Kazmi and Calzolari combined also describe [value] differences in signal quality fail to further explicitly describe:
receiving respective receptions at a plurality of antennas of the UE, quality imbalance comprising a spatial difference between the plurality of antennas,
using absolute value of the difference in signal quality,
Wang also describing use of antennas for reception and transmission (abstract), further describing:
receiving respective receptions at a plurality of antennas of the UE, quality imbalance comprising a spatial difference between the plurality of antennas (title & para. 100, antenna selection decision for transmission based on threshold from received gain differences between 2 antennas, due to receiver diversity, see also para. 2 & 83. Note: receiver diversity = antenna diversity also known as space diversity or spatial diversity (i.e. differences)).
using absolute value of the difference in signal quality (para. 64-65, RSSI (signal quality) difference between different antennas are filtered, then using its absolute value (of the first output) for the imbalance detection).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the transmit diversity of Kazmi and Calzolari to include the above limitations as provided in Wang.
The motivation for combining the teachings is that this improves UE regarding the use of multiple antennas (Wang, para. 5).
Regarding claims 2 and 16, Kazmi describes:
transmitting an uplink signal based at least in part on the transmit diversity scheme for the plurality of antennas (abstract, transmits (signals) in the uplink direction applying the derived parameters to control the uplink transmit diversity operation).
Regarding claims 3 and 17, Kazmi already describes:
measuring the reception quality imbalance for each subset of the plurality of the subsets of the time period (fig. 4 #403 & 405 & para. 76, receiving signal quality for each control signal in set of control signals received (mapping each control signal = 1 subset, & the set = plurality of subsets)  + determining (measuring) which control signals are more reliability received (imbalance between the receptions), the determination of such successful receipts is designated by a time period, para. 46);
Kazmi, Calzolari and Wang combined describe:
wherein determining the measure of the transmission quality imbalance comprises: 
combining the measure of the reception quality (Wang, para. 101, using sum  of a difference (combination) in average gain (measure of reception quality) between the 2 antennas).
Regarding claims 11 and 25. Kazmi describes:
determining to transmit, wherein the measure of the transmission quality imbalance indicates an imbalance that is based at least in part on a gain difference between the plurality of antennas 
(abstract & fig. 4 #407 & para. 76, determining parameters for controlling uplink transmit diversity from the different transmission signal qualities received, which signals are more reliably received (imbalance between the receptions), in evaluating the gain of UL transmission).
Kazmi and Calzolari combined further describe:
transmit using one of the plurality of antennas (Calzolari, fig. 8, communicating using 1 of the antennas as in step 805 or 830, see also fig. 13, 14 or 16)).

Claims 4, 14, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Calzolari and Wang as applied to claim 1 above, and further in view of Kinthada Venkata (US 2019/0150050).
Regarding claims 4 and 18, Kazmi, Calzolari and Wang combined already describe estimating the respective measures of the reception quality imbalance, but fails to further explicitly describe comprising:
determining, for each subset of the plurality of subsets of the time period, a difference between a first reference signal received power for a first antenna of the plurality of antennas and a second reference signal received power for a second antenna of the plurality of antennas.
Kinthada Venkata also describes use of two/multiple antennas (abstract), further describing:
determining, for each subset of the plurality of subsets of the time period, a difference between a first reference signal received power (RSRP) for a first antenna of the plurality of antennas and a second reference signal received power (RSRP) for a second antenna of the plurality of antennas (abstract & para. 69, in a given time period, difference between RSRP of first antenna & RSRP of second antenna is determined for antenna gain).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that for each [subset of plurality of subsets] of time periods in Kazmi, Calzolari and Wang to determine a difference between first & second RSRPs from first & second antennas respectively as in Kinthada Venkata.
The motivation for combining the teachings is that this boots network capacilty & effectively communication using the resources (Kinthada Venkata para. 4).
Regarding claims 14 and 28, Kazmi, Calzolari and Wang combined fail to further explicitly describe:
wherein the plurality of reference signals is associated with cellular vehicle to everything (C-V2X) communications.
Kinthada Venkata also describes use of two/multiple antennas (abstract), further describing:
reference signals is associated with cellular vehicle to everything (C-V2X) communications (para. 60, gain determination (reference signals) applies to V2X in cellular communications system, para. 52).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that reference signals in Kazmi, Calzolari and Wang is associated with C-V2X as in Kinthada Venkata.
The motivation for combining the teachings is that this boots network capacilty & effectively communication using the resources (Kinthada Venkata para. 4).

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Calzolari and Wang as applied to claim 1 above, and further in view of Abadie (US 2019/0285678).
Regarding claims 10 and 24, Kazmi already describe:
determining to transmit using two or more of the plurality of antennas, wherein the measure of the transmission quality imbalance, yet Kazmi, Calzolari and Wang combined fail to further explicitly describe:
indicates an imbalance that is based at least in part on a spatial difference between the plurality of antennas.
Abadie also describes wireless device transmitting using two antennas (abstract), further describing: 
an imbalance that is based at least in part on a spatial difference between the plurality of antennas (par. 54, differences in measurements may stem from other relationship such as distance with respect to first & second antenna 10, 20).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the imbalance in Kazmi to be based on spatial difference between the 2 antennas as in Abadie.
	The motivation for combining the teachings is that this accurately determines first RSRP transmission from first antenna & RSRP transmission from second antenna (Abadie, para. 69).

Allowable Subject Matter
Claims 5-9, 12-13, 19-23 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Ramesh (US 6,212,368) describing when 2 antennas have different gains, selection is based on.. with compensation for gain imbalance (difference) between the antennas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469